FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-10004
                 Plaintiff-Appellee,
                                                     D.C. No.
                     v.                           2:11-cr-00217-
                                                   LDG-CWH-1
 NICHOLAS LINDSEY,
              Defendant-Appellant.                    ORDER


                     Filed February 3, 2017

        Before: Susan P. Graber,* Ronald M. Gould,
         and Michelle T. Friedland, Circuit Judges.


                             ORDER

    The Defendant-Appellant’s petition for rehearing is
GRANTED.           The prior opinion and memorandum
disposition filed June 28, 2016, are withdrawn. A substitute
opinion and substitute memorandum disposition shall be filed
in due course.




    *
      After oral argument in this case, and our former opinion and
memorandum disposition filed June 28, 2016, and after the petition for
rehearing or rehearing en banc was filed on August 19, 2016, Judge
Graber on January 26, 2017, replaced Judge Noonan on this panel.